ON MOTION FOR REHEARING

LÓPEZ, Justice
(joined by Justice SHIRLEY W. BUTTS1).
On motion for rehearing, OKM&L first argues that this court erred in its holding *853that OKM&L failed to conclusively exclude itself as the party that mishandled Mrs. Klager’s implants and tissue samples and that a fact issue remained to be tried on that issue. OKM&L next argues, alternatively, that this court erred in reversing and remanding the entire summary judgment as to OKM&L rather than remanding for trial only the remaining issue of OKM&L’s exercise of reasonable care in the handling of Mrs. Klager’s implants and tissue samples. We overrule the first rehearing point of error, but grant the motion for rehearing on the alternative ground. Accordingly, the judgment is modified to conform to our opinion.
The summary judgment in favor of Dr. Fabian Worthing, III, is affirmed. The summary judgment in favor of the law firm of O’Quinn, Kerensky, McAnineh and Laminack and Richard Laminack is reversed and remanded for trial only on the issue of the law firm’s and Laminack’s exercise of reasonable care in the handling of Mrs. Klager’s implants and capsule tissue specimens in connection with the silicone breast implant .litigation; all other aspects of the summary judgment in favor of the law firm and Lami-nack are affirmed.

. Assigned to this case by the Chief Justice of the Supreme Court of Texas pursuant to Tex. Gov't Code Ann. § 74.003(b) (Vernon 1988).